Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant filing dated 14 Jul 2020 cancelled claims 1-12, thereby providing claims 13-30 pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21 and 22 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are directed to a signal per se and mere information in the form of data. Examiner suggests considering claiming a non-transitory computer readable memory.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lodato (US 2018/0350134).
	For claim 13, Lodato discloses a method of decoding a three-dimensional scene from a data stream (Figs. 20 and 21; [0131] media player device 1602 may include hardware, firmware, and/or 
	color pictures packed in a color image ([0021] 2D color data); 
	depth pictures packed in a depth image ([0021] depth data for surfaces of one or more objects in the 3D scene); and 
	metadata comprising, for a color picture of said color image ([0023] rendering system may also receive metadata): 
	de-projection data ([0023] projection metadata); 
	a color data comprising a description of a location of a color picture in the color image ([0036] 2D color video data of the 3D scene in which a frame of video represents color values at pixel coordinates of the frame); and 
	a geometry data of a first geometry type comprising 	a description of a location of a depth picture in the depth image ([0033] depth data that may be received by rendering facility 102 and that is representative of one or more objects in a 3D scene, such as the appearance and location of the objects in the 3D scene), or 
	a geometry data of a second geometry type comprising an identifier of a three-dimensional object represented as a mesh ([0024] 3D coordinates of vertices of primitives of the partial 3D mesh in the virtual 3D space); 
	for a color picture of said color image ([0040] 2D color data of objects in a 3D scene): 
	on condition that the geometry data is of the first geometry type, using de-projection data for de-projecting color of pixels of the color picture described by the color data at a depth value determined according to pixels of the depth picture described by the geometry data ([0045] For example, metadata 108 may include projection metadata that may include any information that may be used by rendering facility 102, together with 2D color data and depth data for a 3D scene, to project 2D color data and depth data for the 3D scene into a common virtual 3D space to generate virtual representations of the 3D scene in the virtual 3D space); 

	For claim 14, Lodato discloses wherein vertices and faces of meshes identified in geometry data of the second type of geometry data are obtained from the stream ([0110] Data may flow between media player device 1602 and virtual reality media provider system 1604 using any communication technologies, devices, media, and protocols as may serve a particular implementation * * *  e.g media streaming technologies (e.g., video streaming technologies)). 
	For claim 15, Lodato discloses wherein a color data further comprises a description of a size and/or of a shape of the color picture in the color image ([0058] transforming 2D captured imagery (e.g., 2D color data and/or depth data received by rendering facility 102) into a 3D world coordinate system associated with the virtual 3D space (e.g., using a transformation matrix included in metadata received by rendering facility 102)). 
	For claim 16, Lodato discloses wherein the stream comprises a sequence of color images, depth images and associated metadata, a depth image and related metadata being associated with a color image; the color images being structured by temporal information ([0118] The 2D captured imagery data transmitted or otherwise provided in a transport stream (e.g., transport stream 1702) to media player device 1602 may be provided as separate color data streams and depth data streams in any suitable manner. To illustrate, FIG. 18 shows exemplary surface data 1802 that may be acquired by virtual reality media provider system 1604 from, for example, capture device 202-2. As shown in FIG. 18, surface data 1802 may include a series of sequential 2D color data captures 1804 (e.g. frames of a color data stream) of 3D scene 206 captured by the capture device 202-2 and a series of sequential 2D depth data captures 1806 (e.g., frames of a depth data stream) of scene 206 captured by capture device 202-2. The series of sequential 2D color data captures 1804 may represent color data of object 208 in 3D scene 206 from 
	For claims 17-30, Lodato discloses the claimed limitations as discussed for corresponding limitations in claims 13-16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HIRABAYASHI; Mitsuhiro et al.	US 20170163980 A1	INFORMATION PROCESSING DEVICE AND METHOD
Venshtain; Simion	US 20190042832 A1	SYSTEMS AND METHODS FOR CAPTURING, TRANSFERRING, AND RENDERING VIEWPOINT-ADAPTIVE THREE-DIMENSIONAL (3D) PERSONAS
Bishop; Adam et al.	US 20190058857 A1	GENERATING THREE-DIMENSIONAL IMAGERY
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917.  The examiner can normally be reached on M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MIKESKA/Primary Examiner, Art Unit 2485